This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF CRISTI ALDOFF
 3 LARRY ALDOFF,

 4                  Plaintiff-Appellant,

 5 vs.                                                           No. 34,391


 6 DENNY BEAL, KAYLA BEAL, JIMMY
 7 BEAL, and JOHN BEAL,

 8                  Defendants-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Nan G Nash, District Judge

11 Larry Aldoff
12 Los Lunas, NM

13 Pro Se Appellant

14 Cadigan Law Firm, P.C.
15 Michael J. Cadigan
16 Kristina Caffrey

17 for Appellees

18                                 MEMORANDUM OPINION

19 HANISEE, Judge.
1   {1}   Plaintiff appeals an adverse judgment entered by the district court following a

2 bench trial. We issued a notice of proposed summary disposition, proposing to affirm.

3 Plaintiff requested an extension of time in which to file a memorandum opposing such

4 summary affirmance, and the extension was granted until December 4, 2015. To date,

5 over a month later, no memorandum in opposition has been filed. Therefore, for the

6 reasons stated in the notice of proposed summary disposition, we affirm.

7   {2}   IT IS SO ORDERED.


8
9                                         J. MILES HANISEE, Judge

10 WE CONCUR:



11
12 JONATHAN B. SUTIN, Judge



13
14 TIMOTHY L. GARCIA, Judge




                                             2